Case 1:20-cv-10716-AT Document 42 Filed 07/20/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JOHN M. FIFE,
Plaintiff,
-against-

FINANCIAL INDUSTRY REGULATORY
AUTHORITY, INC.,

Defendant.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _7/20/2021

 

20 Civ. 10716 (AT)

ORDER

The Court has reviewed Plaintiff's letter at ECF No. 40. This does not affect the Court’s

order at ECF No. 39.
SO ORDERED.

Dated: July 20, 2021
New York, New York

O7-

 

ANALISA TORRES
United States District Judge
